Title: To Thomas Jefferson from George Hinman, 20 November 1807
From: Hinman, George
To: Jefferson, Thomas


                        
                            Sir
                     
                            Providence, November 20th. 1807
                        
                        I hope you will Excuse the Freedom I take in addressing one So high In Power as Your-Self, But i am Resolved
                            never to Go Sneaking to the Lower orders, but openly, to the Principal Himself.
                        I am a Person who has follow’d The Sea’s for my Bread this Six years. But am now Deprive’d of that Liberty By
                            haveing ben drafted out the Militia For one of this Town’s Quota: I am willing To Do as much for the Country as in me
                            Layeth, but I Do not like to Stay here and Starve. Its Now five months Since I Came Home the times Since then has ben
                            Very dull No Work to be had; And I Neeed not add That those who follow the Sea and have staid Five months at home is mostly
                            out of money,
                        In Short Sir I Desire you to Give me My Liberty and Permit me to go Whare I Please; and all; I Can Promis in
                            Return Is my Sincere Wishes for your health And Happiness
                  I am Great Sir Your faith full Servant
                        
                            George Hinman
                     
                        
                    